Case: 13-3074    Document: 19     Page: 1    Filed: 06/10/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                FRANKLIN R. PERKINS,
                     Petitioner,

                             v.
       MERIT SYSTEMS PROTECTION BOARD,
                  Respondent.
                __________________________

                        2013-3074
                __________________________

    Petition for review of the Merit Systems Protection
 Board in No. DA315I120162-I-1.
               __________________________

                      ON MOTION
                __________________________

                         ORDER

      The Department of the Air Force moves to reform the
 official caption to name the Merit Systems Protection
 Board as the proper respondent, and to set the due date for
 the Board’s brief as 21 days from the date of disposition of
 this motion. Franklin R. Perkins opposes.

     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board’s decision con-
 cerns the procedure or jurisdiction of the Board. The
Case: 13-3074         Document: 19   Page: 2   Filed: 06/10/2013




 FRANKLIN PERKINS V. MSPB                                    2


 employing agency is designated as the respondent when
 the Board reaches the merits of the underlying case. Here,
 the Board dismissed Perkins’ appeal for lack of jurisdiction.
  Thus, the Board is the proper respondent in this petition
 for review.
       Accordingly,
       IT IS ORDERED THAT:

     (1) The motion to reform the caption is granted. The
 revised official caption is reflected above.

     (2) The Board should calculate the due date for its
 brief from the date of filing of this order.


                                       FOR THE COURT


                                        /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk
 s21